DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
The amendments filed 10/17/2022 have been entered. Claims 1-13 and 15-21 remain pending in the application. Claims 17*-21 are newly presented (the examiner notes that *denotes a record issue for claim 17 (see examiner’s remarks below)). 
Applicants arguments, with respect to the claim objections have fully considered are persuasive. Therefore, the previous objections to the Claims, set forth in the previous office action mailed 04/15/2022, have been withdrawn. However, upon further consideration, new ground(s) of objection have been raised (see below). 
Applicant’s arguments, with respect to the rejection(s) of claim(s) 14-15 under 35 U.S.C. 112(b) have been fully considered and are persuasive. Therefore, the previous rejection set forth in the previous office action mailed 04/15/2022 has been withdrawn. 

Response to Arguments
Applicant's arguments, with respect to 35 U.S.C 101 filed 10/17/2022 have been fully considered but they are not persuasive. 
Applicant argues that:
“…the claims are not directed to an abstract idea, but rather a specific technical improvement that solves a technological program. Specifically, the claimed invention is directed to techniques of reducing computational costs of processing data using a neural network by optimizing execute of a plurality affine transformation queries. See specification… [0005]-[0006]…”
The examiner respectfully disagrees. 

First, with respect to the claims not reciting an abstract idea. As explained in the previous non-final as well as the maintained rejection under 101 below, the claim language recites an abstract idea. Additionally, just because the abstract idea identified by the examiner is “new” does not necessarily mean it is not an abstract idea. MPEP 2106.04 (I) recites: 
The Supreme Court’s decisions make it clear that judicial exceptions need not be old or long-prevalent, and that even newly discovered or novel judicial exceptions are still exceptions… Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 714-15, 112 USPQ2d 1750, 1753-54 (Fed. Cir. 2014). Cf. Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151, 120 USPQ2d 1473, 1483 (Fed. Cir. 2016) ("a new abstract idea is still an abstract idea") (emphasis in original)

Second, while the applicant alleges that the claims provide a technical improvement, the alleged improvement does not appear to be recited by the claim language. 
MPEP 2106.05(a) discusses how an examiner should analyze a claim which alleges an improvement. Specifically, the MPEP recites: 
“After the examiner has consulted the specification and determined that the disclosed invention improves technology, the claim must be evaluated to ensure the claim itself reflects the disclosed improvement in technology…”
Additionally, while the applicant alleges that the claims do recite the alleged improvement, the examiner, contrary to applicant’s arguments has found that the alleged improvement only comes from the recited abstract idea. The MPEP directly addresses this and recites: 
“It is important to note, the judicial exception alone cannot provide the improvement…In addition, the improvement can be provided by the additional element(s) in combination with the recited judicial exception…” 
Returning to the claim language, it appears that the functional steps (i.e. the alleged “improvement”) are simply appended by general computer processing steps and further simply use general purpose computers as a tool to implement the recited abstract idea. 
In a more conceptual example, the examiner draws attention to claim 1 and, at least in part, the similar language as recited in Claims 6, 11, and 17. In particular, while the claim(s) set forth the use of a neural network, the claims use the term “trained neural network”. A person skilled in the art would understand that once a neural network is “trained”, the weight values, bias values, activation functions are set. That is, due to the function of “training”, the values of the weights, biases, and activation functions have been obtained. 
This invention takes those established values and simply, for each layer, stores those values and functions thereof in a database. 
That is, under BRI, an individual entry of the database (i.e. transformation piece) is nothing more than a simply mathematical equation or result thereof. For example, Paragraph [0047] shows examples of transformation pieces and recites, at least in part: 
“Piece 1: W204_1*Xi_1+W204_2*Xi_2+…W204_N*X_n” 
Clearly, retrieving or otherwise operating on such a piece is nothing more than performing trivial mathematical calculations which, as stated in the previous rejection under 101 is nothing more than a mathematical concept and/or mental process. That is, the functional step of “executing each of the one or more affine transformation queries for each of the transformation pieces to result in computed pieces and writing the computed pieces to a first database table” is simply using a piece of paper and performing a simple evaluation and/or performing a mathematical equation to obtain an output of that equation. 

Finally, claims 1, 6, 11, and 17 have been amended, at least in part, to recite (using Claim 1 as representative): 
“implemented by one or more computer systems, server devices, or client devices…” 
At best, this amended, which appears in the preamble of the claim, simply recites the use of a general-purpose computer as a tool to implement the recited abstract idea (MPEP 2106.05(f)) and thus, such recitations do not integrate the recited abstract idea into a practical application nor amount to significantly more than the judicial exception. 

For at least the reasons above, applicant’s arguments regarding the rejection under 35 U.S.C. 101 are not persuasive and the rejection is maintained. 

Applicant's arguments with respect to the rejection under 35 U.S.C 102 filed 10/17/2022 have been fully considered but are only persuasive in part.
Applicant argues that:
“Imani does not disclose generating one or more affine transformation queries for each transformation piece”
Without acquiescing to the propriety of the previous rejection under 102, the rejection under 102 ONLY for claims 1-2 and 4-5 has been withdrawn. 
--to clarify, the amended claim limitation(s) of:
“generating one or more affine transformation queries for each transformation piece” and “…one or more affine transformation queries for each of the…” ONLY appear in amended claim 1 and does NOT appear in independent claims 6, 11, and 17.
	In other words, with respect to claims 6, 11, and 17, the applicant is arguing an unclaimed feature and thus, the rejection under 102 is maintained. 

Applicant's arguments, with respect to 35 U.S.C 103 filed 10/17/2022 have been fully considered but they are not persuasive. 
The applicant argues that the prior art of record does not teach the amended claim language. However, at least in part, the amended claim language has not been presented for examination. Therefore, applicant’s arguments regarding such language are rendered moot. 
The examiner refers to the rejection under 103 for more details. 


Claim Objections
Claim 12 is objected to because of the following informalities:  
Claim 12 recites, at least in part: 
“before the other steps of Claim 11…after the steps of Claim 1…” 
	It appears that the reference to Claim 1, should instead reference Claim 11. 
  Appropriate correction is required.

Examiner’s Remarks
The examiner notes the claim labels of the amended set of claims. The examiner especially notes that Claim 17 is labeled as (New). 
However, the original set of claims, filed 12/05/2018, included a Claim 17 and thus marking Claim 17 as (New) is improper. Additionally, the language of original claim 17 not longer appears elsewhere in the claim set. Again, this is improper since the language of original claim 17 is not shown as being stricken or otherwise cancelled.  
While the examiner could find the lack of proper markings and incomplete corrections as “non-compliant”, the examiner, in the interest of compact prosecution is examining the claims as presented. 
The examiner strongly reminds the applicant that all changes (deletions, cancellations, etc.) MUST be properly marked to ensure a clear record. Failure to do so could result in a non-compliant response. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-17 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	Step 1: Independent Claims 1, 6 and 11 recite a method, system, and system respectively. Therefore each of at least Claims 1, 6, and 11 pass step 1. 
	Analysis of Claim 1: 
	Revised step 2A: Do(es) the claim(s) recite an abstract idea (Prong 1)? And, do the claims recite any additional elements that integrate the abstract idea into a practical application (Prong 2). 
	Yes, representative Claim 1 recites an abstract idea and No, Claim 1 does NOT recite any additional elements that integrate the abstract idea into a practical application. 
Specifically, the claim recite(s) the following limitations: 
For a particular layer of the trained neural network, dividing the affine transformation into a plurality of transformation pieces, wherein one or more affine transformation queries is generated for each transformation piece.
Under Step 2A, prong 1, this limitation is considered part of the abstract idea. Specifically, this limitation is considered a mental process. For example, given a plurality of affine transformations, a human could reasonably, using a pencil and a piece of paper write down each affine transformation for a specific layer and subsequently generate “one or more affine transformation queries…for each transformation piece”. That is, Under BRI in light of the specification, a transformation piece is nothing more than a symbolic representation of a mathematical formula and each layer of the neural network has at least one of these transformation pieces. Therefore, the functionality encompassed by “dividing…into a plurality of transformation pieces” is nothing more than writing, for each neuron, its respective affine transformation in a list. 
For clarity of record this limitation does not appear to contain any additional elements that must be further considered. 
Executing each of the one or more affine transformation queries for each of the transformation pieces to result in computed pieces and writing the computed pieces to a first database table. 
Under Step 2A, prong 1, the functionality encompassed by “Executing each of the one or more affine transformation queries for each of the transformation pieces to result in computed pieces” is considered part of the abstract idea. Specifically, this functionality is nothing more than both a mental process and a mathematical concept. As a mental process, this functionality is a human performing simple calculations (e.g. simple evaluation) that result is “computed pieces”. Similarly, as a mathematical concept, this functionality is nothing more than repeatedly applying the same mathematical formula, the result of which are the computed pieces. 
Under Step 2A, prong 2, the functionality encompassed by “…and writing the computed pieces to a first database table…” is considered an additional element. As an additional element, “writing the computed pieces to a first database table…” is considered mere instructions to implement an abstract idea on a computer or merely using a computer as a tool a perform an abstract idea (see MPEP 2106.05(f)). This additional element must be considered further under Step 2B (see below). 
Using one or more database queries, combining the computed pieces and applying the activation function to generate a set of output data. 
Under Step 2A prong 1, the functionality of “combining the computed pieces and applying the activation function to generate a set of output data” is considered part of the abstract idea. Specifically, “combining” is nothing more than a mental process. Further, applying the activation function is nothing more than a mathematical concept. That is applying an activation function (i.e. mathematical formula) to a set of data (i.e. the combined computed pieces) to obtain the results of the application (i.e. generate a set of output data) is nothing more than repeatedly using a mathematical formula to obtain results. 
Under Step 2A prong 2, “using one or more database queries…” is considered an additional element. Specifically, “using one or more database queries” is merely using a computer as a tool to perform an abstract idea (MPEP 2106.05(f)). 
Writing the output data to one of a plurality of different second database tables that respectively correspond to the layers
This limitation is considered an additional element. Under Step 2A Prong 2, this limitation is simply using a computer as a tool to perform an abstract idea (MPEP 2106.05(f)). 
Repeating the dividing, executing, combining, applying and writing for all layers of the trained neural network 
This limitation is considered an additional element. Specifically, under Step 2A prong 2, this limitation is considered insignificant extra-solution activity (MPEP 2106.05(g)
Step 2B: Does the claim recite any additional elements that amount to significantly more than the judicial exception? 
	No, Claim 1 does NOT recite any additional elements that amount to significantly more than the judicial exception. 
	Specifically, as explained above, the examiner has identified the following additional elements: 
“…and writing the computed pieces to a first database table…”
This additional element does NOT amount to significantly more than judicial exception because it only generally links the use of the judicial exception to a particular technological environment or field of use (e.g. databases) (MPEP 2106.05(h)). 
“using one or more database queries…”
This additional element does NOT amount to significantly more than judicial exception because it only generally links the use of the judicial exception to a particular technological environment or field of use (e.g. databases) (MPEP 2106.05(h)). 
“Writing the output data to one of a plurality of different second database tables that respectively correspond to the layers”
This additional element does NOT amount to significantly more than judicial exception because it only generally links the use of the judicial exception to a particular technological environment or field of use (e.g. databases) (MPEP 2106.05(h)).
Repeating the dividing, executing, combining, applying and writing for all layers of the trained neural network 
 limitation does NOT amount to significantly more than the judicial exception because “repeating” a series of calculations is considered well-known, routine, and conventional (MPEP 2106.05(d)). Because the examiner is alleging that repeating a series of calculations is well-known routine, and conventional, the examiner MUST provide evidence as per the Berkheimer memo. As evidence, the examiner cites MPEP 2106.05(d) which gives examples of elements that the courts have regularly found to be well-known, routine, and conventional. Example (ii) recites “performing repetitive calculations”; thus the examiner has provided the required evidence and has established that “repeating the dividing, executing, combining, applying and writing for all layers of the trained neural network” is well-known, routine, and conventional. 

Conclusion: Because Claim 1 recites an abstract idea and the identified additional elements do NOT integrate the abstract idea into a practical application nor amount to significantly more than the judicial exception, at least claim 1 fails Step 2A and 2B of the 101 test. Therefore, at least Claim 1 is NOT patent eligible and a rejection under 35 U.S.C. 101 is appropriate. 

Analysis of Claim 2: 
	Claim 2 is dependent on Claim 1 and therefore recites the same abstract idea as Claim 1. Claim 2, however, further recites:
Before the other steps of Claim 1, programmatically receiving the input data from an application program
This limitation is considered an additional element. Under Step 2A prong 2, this additional element is considered insignificant extra-solution activity (MPEP 2106.05(g)). 
Under Step 2B, this additional element is considered well-known, routine, and conventional (MPEP 2106.05(d)). Per the Berkheimer memo, the examiner cites MPEP 2106.05(d) for the required evidence. Specifically, example (i) recites “Receiving or transmitting data over a network” and example (iv) recites “Storing and retrieving information in memory”. From the above evidence, the examiner has established that this additional element is well-known, routine, and conventional. 
After the steps of Claim 1, programmatically providing the output data to the application program
This limitation is considered an additional element. 
Merely for the sake of brevity, the examiner refers to the 2A Prong 2 and 2B analysis provided above. 
Conclusion: Because Claim 2 recites the same abstract idea as Claim 1 and the identified additional elements do NOT integrate the abstract idea into a practical application nor amount to significantly more than the judicial exception, Claim 2 is NOT patent eligible and therefore a rejection under 35 U.S.C. 101 is appropriate. 

Analysis of Claim 3: 
	Claim 3 is dependent on Claim 1 and therefore recites the same abstract idea as Claim 1. Claim 3, however, further recites:
Wherein the database is a columnar data store
This limitation is considered an additional element. Under Step 2A Prong 2 and Step 2B, this limitation only general links the use of the abstract idea to a particular technological environment or field of use (e.g. columnar data stores) (MPEP 2106.05 (h)). 

Conclusion: Because Claim 3 recites the same abstract idea as Claim 1 and the identified additional elements do NOT integrate the abstract idea into a practical application nor amount to significantly more than the judicial exception, Claim 3 is NOT patent eligible and therefore a rejection under 35 U.S.C. 101 is appropriate. 

Analysis of Claim 4: 
	Claim 4 is dependent on Claim 1 and therefore recites the same abstract idea as Claim 1. Claim 4, however, further recites:
…executing each of the transformation pieces in parallel
This limitation is considered an additional element. Under Step 2A Prong 2 and Step 2B, this limitation is considered merely using a general purpose computer to perform the abstract idea (2106.05 (f)). 

Conclusion: Because Claim 4 recites the same abstract idea as Claim 1 and the identified additional elements do NOT integrate the abstract idea into a practical application nor amount to significantly more than the judicial exception, Claim 4 is NOT patent eligible and therefore a rejection under 35 U.S.C. 101 is appropriate. 

Analysis of Claim 5: 
	Claim 5 is dependent on Claim 1 and therefore recites the same abstract idea as Claim 1. Claim 5, however, further recites:
…evaluating a first layer based on the input data
This limitation is considered an additional element. Under Step 2A Prong 2 and Step 2B, this limitation is considered insignificant extra-solution activity (MPEP 2106.05(g). Specifically, limiting the data on which “a first layer” is evaluated (i.e. the input data) is nothing more than selecting a particular data source or type of data to be manipulated. 
For each subsequent layer of one or more subsequent layers, evaluating the subsequent layer based on the output data that was generated by one or more previous layers
This limitation is considered an additional element. Under Step 2A Prong 2 and Step 2B, this limitation is considered insignificant extra-solution activity (MPEP 2106.05(g). Specifically, limiting the data on which “one or more sequent layers” is evaluated (i.e. the output data that was generated by one or more previous layers) is nothing more than selecting a particular data source or type of data to be manipulated.
Conclusion: Because Claim 5 recites the same abstract idea as Claim 1 and the identified additional elements do NOT integrate the abstract idea into a practical application nor amount to significantly more than the judicial exception, Claim 5 is NOT patent eligible and therefore a rejection under 35 U.S.C. 101 is appropriate. 

	The examiner notes that Claims 6-14 and 15-21 recite subject that is similar to that of Claims 1-5. Therefore Claims 6-14 and 15-21 recite a similar abstract idea and therefore are similarly NOT patent eligible. For clarity of record, the examiner notes that the full analysis for Claims 6-14 and 15-21 is omitted here but it should be understood that the analysis given to Claims 1-5 above, apply similarly to Claims 6-14 and 15-21. 
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 6-7, 9-10, 17-18, 20-21 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Imani et al (“RAPIDNN: In-Memory Deep Neural Network Acceleration Framework”, NPL 2018)
With respect to Claim 6, Imani teaches A network traffic manager apparatus for efficient execution of a trained neural network, the trained neural network comprising a plurality of layers each comprising weight values and bias values and programmed at each of the layer to execute an affine transformation of an activation function and an input value, the network traffic manager apparatus, comprising a database and a memory, the memory comprising programmed instructions stored in the memory and one or more processors configured to be capable of executing the programmed instructions sotred in the memory to: (Imani Pg. 3 Cols 1-2. Col. 1 “The role of the DNN [Deep Neural Network] composer is to convert each neural network operation to a table that can be stored the accelerator memory blocks which process all neural network computations inside memory. The entries of these tables are operands (inputs) and outputs of pertinent operations, e.g. multiplication and activation functions, that are employed to construct the neural network…A DNN model consists of multiple layers which have multiple neurons. The layers are stacked on top of each other in a hierarchical formation, that is, the output of each layer is forwarded to the next layer. The outputs of the last layer are used for inference….” Col. 2 “Figure 2a depicts one neuron which computes its output in two steps: (i) weighted sum and (ii) activation function computation. The neuron takes a vector neuron values from the preceding layer...then computes its output as follows                         
                            φ
                            
                                
                                    ∑
                                    
                                        i
                                        =
                                        1
                                    
                                    
                                        n
                                    
                                
                                
                                    
                                        
                                            W
                                        
                                        
                                            i
                                        
                                    
                                    
                                        
                                            X
                                        
                                        
                                            i
                                        
                                    
                                    +
                                    b
                                
                            
                        
                    , where Wi and Xi correspond to a weight and an input respectively, b is a bias parameters, and                         
                            φ
                            (
                            ∙
                            )
                        
                     is a nonlinear activation function…” The examiner notes that the weighted sum operation teaches “…an affine transformation of activation function and input data…”
With respect to the “processors” and “memory”—see Imani Pg. 9 Col. 1 “We compare the proposed RAPIDNN accelerator with GPU-based DNN implementations, running on AMD Radeon R390 GPU
With respect to the “database”--- see Imani Pg. 7 Figure 7 see “Crossbar memory”. Additionally, and/or in the alternative c.f. Figure 4 “training dataset”). 

for a particular layer of the trained neural network, divide the affine transformation into a plurality of transformation pieces (Imani Pg. 3 Col. 2 “In the RAPIDNN framework, we interpret the computations of a neuron to a series of operations…There are two basic operations required for weighted accumulation [i.e. affine transformation]: multiplication and addition. Here we considered the multiplication operation…Consider the two operands of a multiplication, a and b, where each operand belongs to a finite set…If we could store all pairwise multiplications…in an array beforehand, we could fetch the correct results from the array instead of performing actual multiplication using CMOS logics…” Additionally, the examiner notes Figure 7 (a). Note in the weighted accumulation, the crossbar array stores each input-weight multiplication in a separate entry. Storing each input-weight multiplication and bias in separate entries in an array teaches “for a particular layer of the trained neural network, dividing the affine transformation into a plurality of transformation pieces”.). 
execute each of the transformation pieces to result in computed pieces and writing the computed pieces to a first database table (Imani Pg. 3 Col. 2 “In the RAPIDNN framework, we interpret the computations of a neuron to a series of operations…There are two basic operations required for weighted accumulation [i.e. affine transformation]: multiplication and addition. Here we considered the multiplication operation…Consider the two operands of a multiplication, a and b, where each operand belongs to a finite set…If we could store all pairwise multiplications…in an array beforehand, we could fetch the correct results from the array instead of performing actual multiplication using CMOS logics…” Additionally, the examiner notes Figure 7 (a). Note in the weighted accumulation, the crossbar array stores each input-weight multiplication and bias in a separate entry. This storage of a particular weighted accumulation (i.e. transformation piece) teaches “executing each of the transformation pieces to result in computed pieces and writing the computed pieces to a first database table”. The examiner further notes Figure 3(a) and 3(b) which show the multiplication (e.g. “transformation piece”) being multiplied (e.g. “executing”) and being stored in an output table (e.g. “writing the computed pieces to a first database table”).).
using one or more database queries, combining the computed pieces and applying the activation function to generate a set of output data (Imani c.f. Figure 7. Specifically, c.f. Figure 7(b) and/or 7(c). As can be observed after the input-weight multiplication is computed and the bias is added (see In-Memory Addition), the output of In-Memory Addition (i.e. the computed pieces) are sent to the activation function which is then applied. Further see Pg. 4 Col. 2 “In our design, we approximately model an activation function using a small lookup table. Using this approach, we can represent any activation function…A lookup table stores multiple (y,z) cooridinates of the activation function. For a given input value, (i.e. the output of the weight accumulation Y), the table identifies a stored coordinate whose value is closest to the input, and generates the corresponding output z…” Pg. 8 Col. 1 “Figure 8 shows the structure of our NDCAM design. Before the search operation, the input data is stored in the buffer…” See also figure 2. Note how the output (Z and/or Z-Bar) is obtained by using a lookup table. The examiner notes that applying an activation function, by use of a lookup table (e.g. one or more database queries), to a computed weighted accumulation (i.e. computed piece) and obtain an output as a result teaches “using one or more database queries, combining the computed pieces and applying the activation function to generate a set of output data”.).
writing the output data to one of a plurality of different second database tables that respectively correspond to the layers (Imani c.f. Figure 7. Note (c ) which shows that Z and Z-Bar (e.g. outputs of the result of the application of the activation function) are stored in a nearest distance table and/or crossbar memory. Pg. 5 Col. 2 “Inputs: The input of each layer is determined by is preceding layer, hence the inputs of all layers depend on the raw data given to the network; therefore, execute the feed-forward procedure with the training dataset to form θ for each DNN layer, then apply k-means on this θ to find the corresponding codebook…” Storing the output data (e.g. Z and Z-Bar) to at least of nearest distance table and/or crossbar array and performing this operation for each layer (e.g. Imani’s θ) teaches “writing the output data to one of a plurality of different second database tables that respectively correspond to the layers.” 
repeating the dividing, executing, combining, applying and writing for all layers of the trained neural network (Imani c.f. Figure 7. Note (c ) which shows that Z and Z-Bar (e.g. outputs of the result of the application of the activation function) are stored in a nearest distance table and/or crossbar memory. Pg. 5 Col. 2 “Inputs: The input of each layer is determined by is preceding layer, hence the inputs of all layers depend on the raw data given to the network; therefore, execute the feed-forward procedure with the training dataset to form θ for each DNN layer, then apply k-means on this θ to find the corresponding codebook…” The examiner further notes the above citations to the “dividing, executing combining, applying, and writing”. Because Imani performs the above operations for each layer within a DNN, Imani teaches “repeating the dividing, executing, combining, applying and writing for all layers of the trained neural network”.).
With respect to Claim 7, Imani teaches before the other steps of Claim 6, programmatically receiving the input data from an application program (Imani Figure 4 See “Training” and “Training Dataset”. Training a neural network using a received training dataset teaches “programmatically receiving the input data from an application program.” Pg. 5 Col. 2 “The input of each layer is determined by its preceding layer, hence, the inputs of all layers depend on the raw data given to the network…”). 
After the steps of Claim 6, programmatically providing the output data to the application program (Imani Figure 4. Note that after the output (e.g. after the steps of Claim 1) the “retrain weights” are sent back (e.g. provided) to the trained DNN. Providing the retrained weights to the already trained DNN teaches “After the steps of Claim 1, programmatically providing the output data to the application program”.).
With respect to Claim 9, Imani teaches further storing instructions which, when executed using the one or more processors, cause executing each of the transformation pieces in parallel (Pg. 7 Cols. 1-2 “RNA Weight accumulation [e.g. transformation pieces]” “Since all the weights and inputs are passed to the RNA block as encoded values, we can directly fetch the multiplication results from the crossbar memory…Our design replaces each incoming edge of the neuron with one of the pre-computed multiplication values. As w x u is usually smaller than the number of incoming edges to the neuron, we do not need to really accumulate 1024 numbers together. Instead, using counter blocks, we record the number of times that each pre-stored value repeats. Finally, the pre-stored values are added together based on the number of times that each value occurs…(1) parallel counting…It would be beneficial to take in multiple inputs at a time a increment counters in parallel…[Column 2] (2) In-Memory Addition: We break down the addition operation into a series of NOR operations, which each NOR operation in the crossbar memory is executed with a latency of 1 cycle…This in-memory implementation can add multiple numbers in parallel…” Fetching the multiplication values using a parallel counter and performing the addition in parallel teaches “executing each of the transformation pieces in parallel”.).
With respect to Claim 10, Imani teaches wherein combining the computed pieces and applying the activation function to generate a set of output data comprises: evaluating a first layer based on the input data; for each subsequent layer of one or more subsequent layers, evaluating the subsequent layer based on the output data that was generated by one or more previous layers (Imani Pg. 5 Col. 2 “Inputs: The input of each layer is determined by its preceding layer, hence, the inputs of all layers depend on the raw data given to the network; therefore we execute the feed-forward procedure with the training dataset to form θ for each DNN layer, the apply k-means on this θ to find the corresponding codebook.” Further see Figure 7.). 

With respect to Claim 11, Imani teaches A database system configured to execute a trained neural network, the database system comprising traffic management apparatuses, client devices, or server devices, the database system comprising memory comprising programmed instructions stored thereon and processors configured to be capable of executing the stored programmed instructions to:  (Imani Pg. 3 Cols 1-2. Col. 1 “The role of the DNN [Deep Neural Network] composer is to convert each neural network operation to a table that can be stored the accelerator memory blocks which process all neural network computations inside memory. The entries of these tables are operands (inputs) and outputs of pertinent operations, e.g. multiplication and activation functions, that are employed to construct the neural network…A DNN model consists of multiple layers which have multiple neurons. The layers are stacked on top of each other in a hierarchical formation, that is, the output of each layer is forwarded to the next layer. The outputs of the last layer are used for inference….” Col. 2 “Figure 2a depicts one neuron which computes its output in two steps: (i) weighted sum and (ii) activation function computation. The neuron takes a vector neuron values from the preceding layer...then computes its output as follows                         
                            φ
                            
                                
                                    ∑
                                    
                                        i
                                        =
                                        1
                                    
                                    
                                        n
                                    
                                
                                
                                    
                                        
                                            W
                                        
                                        
                                            i
                                        
                                    
                                    
                                        
                                            X
                                        
                                        
                                            i
                                        
                                    
                                    +
                                    b
                                
                            
                        
                    , where Wi and Xi correspond to a weight and an input respectively, b is a bias parameters, and                         
                            φ
                            (
                            ∙
                            )
                        
                     is a nonlinear activation function…” The examiner notes that the weighted sum operation teaches “…an affine transformation of activation function and input data…”
With respect to the “processors” and “memory”—see Imani Pg. 9 Col. 1 “We compare the proposed RAPIDNN accelerator with GPU-based DNN implementations, running on AMD Radeon R390 GPU
With respect to the “database”--- see Imani Pg. 7 Figure 7 see “Crossbar memory”. Additionally, and/or in the alternative c.f. Figure 4 “training dataset”). 

for a particular layer of the trained neural network, divide the affine transformation into a plurality of transformation pieces (Imani Pg. 3 Col. 2 “In the RAPIDNN framework, we interpret the computations of a neuron to a series of operations…There are two basic operations required for weighted accumulation [i.e. affine transformation]: multiplication and addition. Here we considered the multiplication operation…Consider the two operands of a multiplication, a and b, where each operand belongs to a finite set…If we could store all pairwise multiplications…in an array beforehand, we could fetch the correct results from the array instead of performing actual multiplication using CMOS logics…” Additionally, the examiner notes Figure 7 (a). Note in the weighted accumulation, the crossbar array stores each input-weight multiplication in a separate entry. Storing each input-weight multiplication and bias in separate entries in an array teaches “for a particular layer of the trained neural network, dividing the affine transformation into a plurality of transformation pieces”.). 
execute each of the transformation pieces to result in computed pieces and writing the computed pieces to a first database table (Imani Pg. 3 Col. 2 “In the RAPIDNN framework, we interpret the computations of a neuron to a series of operations…There are two basic operations required for weighted accumulation [i.e. affine transformation]: multiplication and addition. Here we considered the multiplication operation…Consider the two operands of a multiplication, a and b, where each operand belongs to a finite set…If we could store all pairwise multiplications…in an array beforehand, we could fetch the correct results from the array instead of performing actual multiplication using CMOS logics…” Additionally, the examiner notes Figure 7 (a). Note in the weighted accumulation, the crossbar array stores each input-weight multiplication and bias in a separate entry. This storage of a particular weighted accumulation (i.e. transformation piece) teaches “executing each of the transformation pieces to result in computed pieces and writing the computed pieces to a first database table”. The examiner further notes Figure 3(a) and 3(b) which show the multiplication (e.g. “transformation piece”) being multiplied (e.g. “executing”) and being stored in an output table (e.g. “writing the computed pieces to a first database table”).).
using one or more database queries, combining the computed pieces and applying the activation function to generate a set of output data (Imani c.f. Figure 7. Specifically, c.f. Figure 7(b) and/or 7(c). As can be observed after the input-weight multiplication is computed and the bias is added (see In-Memory Addition), the output of In-Memory Addition (i.e. the computed pieces) are sent to the activation function which is then applied. Further see Pg. 4 Col. 2 “In our design, we approximately model an activation function using a small lookup table. Using this approach, we can represent any activation function…A lookup table stores multiple (y,z) cooridinates of the activation function. For a given input value, (i.e. the output of the weight accumulation Y), the table identifies a stored coordinate whose value is closest to the input, and generates the corresponding output z…” Pg. 8 Col. 1 “Figure 8 shows the structure of our NDCAM design. Before the search operation, the input data is stored in the buffer…” See also figure 2. Note how the output (Z and/or Z-Bar) is obtained by using a lookup table. The examiner notes that applying an activation function, by use of a lookup table (e.g. one or more database queries), to a computed weighted accumulation (i.e. computed piece) and obtain an output as a result teaches “using one or more database queries, combining the computed pieces and applying the activation function to generate a set of output data”.).
writing the output data to one of a plurality of different second database tables that respectively correspond to the layers (Imani c.f. Figure 7. Note (c ) which shows that Z and Z-Bar (e.g. outputs of the result of the application of the activation function) are stored in a nearest distance table and/or crossbar memory. Pg. 5 Col. 2 “Inputs: The input of each layer is determined by is preceding layer, hence the inputs of all layers depend on the raw data given to the network; therefore, execute the feed-forward procedure with the training dataset to form θ for each DNN layer, then apply k-means on this θ to find the corresponding codebook…” Storing the output data (e.g. Z and Z-Bar) to at least of nearest distance table and/or crossbar array and performing this operation for each layer (e.g. Imani’s θ) teaches “writing the output data to one of a plurality of different second database tables that respectively correspond to the layers.” 
repeat the dividing, executing, combining, applying and writing for all layers of the trained neural network (Imani c.f. Figure 7. Note (c ) which shows that Z and Z-Bar (e.g. outputs of the result of the application of the activation function) are stored in a nearest distance table and/or crossbar memory. Pg. 5 Col. 2 “Inputs: The input of each layer is determined by is preceding layer, hence the inputs of all layers depend on the raw data given to the network; therefore, execute the feed-forward procedure with the training dataset to form θ for each DNN layer, then apply k-means on this θ to find the corresponding codebook…” The examiner further notes the above citations to the “dividing, executing combining, applying, and writing”. Because Imani performs the above operations for each layer within a DNN, Imani teaches “repeating the dividing, executing, combining, applying and writing for all layers of the trained neural network”.).

With respect to Claim 12, Imani teaches before the other steps of Claim 11, programmatically receiving the input data from an application program (Imani Figure 4 See “Training” and “Training Dataset”. Training a neural network using a received training dataset teaches “programmatically receiving the input data from an application program.” Pg. 5 Col. 2 “The input of each layer is determined by its preceding layer, hence, the inputs of all layers depend on the raw data given to the network…”). 
After the steps of Claim 1, programmatically providing the output data to the application program (Imani Figure 4. Note that after the output (e.g. after the steps of Claim 1) the “retrain weights” are sent back (e.g. provided) to the trained DNN. Providing the retrained weights to the already trained DNN teaches “After the steps of Claim 1, programmatically providing the output data to the application program”.).

With respect to Claim 15, Imani teaches wherein the processors are further configured to be capable of executing the programmed instructions stored in the memory to execute each of the transformation pieces in parallel (Pg. 7 Cols. 1-2 “RNA Weight accumulation [e.g. transformation pieces]” “Since all the weights and inputs are passed to the RNA block as encoded values, we can directly fetch the multiplication results from the crossbar memory…Our design replaces each incoming edge of the neuron with one of the pre-computed multiplication values. As w x u is usually smaller than the number of incoming edges to the neuron, we do not need to really accumulate 1024 numbers together. Instead, using counter blocks, we record the number of times that each pre-stored value repeats. Finally, the pre-stored values are added together based on the number of times that each value occurs…(1) parallel counting…It would be beneficial to take in multiple inputs at a time a increment counters in parallel…[Column 2] (2) In-Memory Addition: We break down the addition operation into a series of NOR operations, which each NOR operation in the crossbar memory is executed with a latency of 1 cycle…This in-memory implementation can add multiple numbers in parallel…” Fetching the multiplication values using a parallel counter and performing the addition in parallel teaches “execute each of the transformation pieces in parallel”.).
With respect to Claim 16, Imani teaches wherein combining the computed pieces and applying the activation function to generate a set of output data comprises: evaluating a first layer based on the input data; for each subsequent layer of one or more subsequent layers, evaluating the subsequent layer based on the output data that was generated by one or more previous layers (Imani Pg. 5 Col. 2 “Inputs: The input of each layer is determined by its preceding layer, hence, the inputs of all layers depend on the raw data given to the network; therefore we execute the feed-forward procedure with the training dataset to form θ for each DNN layer, the apply k-means on this θ to find the corresponding codebook.” Further see Figure 7.). 

	With respect to Claim 17, Imani teaches A non-transitory computer readable medium having stored thereon instructions for managing servers comprising executable code which when executed by processors, causes the processors to: (Imani Pg. 3 Cols 1-2. Col. 1 “The role of the DNN [Deep Neural Network] composer is to convert each neural network operation to a table that can be stored the accelerator memory blocks which process all neural network computations inside memory. The entries of these tables are operands (inputs) and outputs of pertinent operations, e.g. multiplication and activation functions, that are employed to construct the neural network…A DNN model consists of multiple layers which have multiple neurons. The layers are stacked on top of each other in a hierarchical formation, that is, the output of each layer is forwarded to the next layer. The outputs of the last layer are used for inference….” Col. 2 “Figure 2a depicts one neuron which computes its output in two steps: (i) weighted sum and (ii) activation function computation. The neuron takes a vector neuron values from the preceding layer...then computes its output as follows                         
                            φ
                            
                                
                                    ∑
                                    
                                        i
                                        =
                                        1
                                    
                                    
                                        n
                                    
                                
                                
                                    
                                        
                                            W
                                        
                                        
                                            i
                                        
                                    
                                    
                                        
                                            X
                                        
                                        
                                            i
                                        
                                    
                                    +
                                    b
                                
                            
                        
                    , where Wi and Xi correspond to a weight and an input respectively, b is a bias parameters, and                         
                            φ
                            (
                            ∙
                            )
                        
                     is a nonlinear activation function…” The examiner notes that the weighted sum operation teaches “…an affine transformation of activation function and input data…”). 
for a particular layer of the trained neural network, divide the affine transformation into a plurality of transformation pieces (Imani Pg. 3 Col. 2 “In the RAPIDNN framework, we interpret the computations of a neuron to a series of operations…There are two basic operations required for weighted accumulation [i.e. affine transformation]: multiplication and addition. Here we considered the multiplication operation…Consider the two operands of a multiplication, a and b, where each operand belongs to a finite set…If we could store all pairwise multiplications…in an array beforehand, we could fetch the correct results from the array instead of performing actual multiplication using CMOS logics…” Additionally, the examiner notes Figure 7 (a). Note in the weighted accumulation, the crossbar array stores each input-weight multiplication in a separate entry. Storing each input-weight multiplication and bias in separate entries in an array teaches “for a particular layer of the trained neural network, dividing the affine transformation into a plurality of transformation pieces”.). 

execute each of the transformation pieces to result in computed pieces and writing the computed pieces to a first database table (Imani Pg. 3 Col. 2 “In the RAPIDNN framework, we interpret the computations of a neuron to a series of operations…There are two basic operations required for weighted accumulation [i.e. affine transformation]: multiplication and addition. Here we considered the multiplication operation…Consider the two operands of a multiplication, a and b, where each operand belongs to a finite set…If we could store all pairwise multiplications…in an array beforehand, we could fetch the correct results from the array instead of performing actual multiplication using CMOS logics…” Additionally, the examiner notes Figure 7 (a). Note in the weighted accumulation, the crossbar array stores each input-weight multiplication and bias in a separate entry. This storage of a particular weighted accumulation (i.e. transformation piece) teaches “executing each of the transformation pieces to result in computed pieces and writing the computed pieces to a first database table”. The examiner further notes Figure 3(a) and 3(b) which show the multiplication (e.g. “transformation piece”) being multiplied (e.g. “executing”) and being stored in an output table (e.g. “writing the computed pieces to a first database table”).).

using one or more database queries, combining the computed pieces and applying the activation function to generate a set of output data (Imani c.f. Figure 7. Specifically, c.f. Figure 7(b) and/or 7(c). As can be observed after the input-weight multiplication is computed and the bias is added (see In-Memory Addition), the output of In-Memory Addition (i.e. the computed pieces) are sent to the activation function which is then applied. Further see Pg. 4 Col. 2 “In our design, we approximately model an activation function using a small lookup table. Using this approach, we can represent any activation function…A lookup table stores multiple (y,z) cooridinates of the activation function. For a given input value, (i.e. the output of the weight accumulation Y), the table identifies a stored coordinate whose value is closest to the input, and generates the corresponding output z…” Pg. 8 Col. 1 “Figure 8 shows the structure of our NDCAM design. Before the search operation, the input data is stored in the buffer…” See also figure 2. Note how the output (Z and/or Z-Bar) is obtained by using a lookup table. The examiner notes that applying an activation function, by use of a lookup table (e.g. one or more database queries), to a computed weighted accumulation (i.e. computed piece) and obtain an output as a result teaches “using one or more database queries, combining the computed pieces and applying the activation function to generate a set of output data”.).

write the output data to one of a plurality of different second database tables that respectively correspond to the layers (Imani c.f. Figure 7. Note (c ) which shows that Z and Z-Bar (e.g. outputs of the result of the application of the activation function) are stored in a nearest distance table and/or crossbar memory. Pg. 5 Col. 2 “Inputs: The input of each layer is determined by is preceding layer, hence the inputs of all layers depend on the raw data given to the network; therefore, execute the feed-forward procedure with the training dataset to form θ for each DNN layer, then apply k-means on this θ to find the corresponding codebook…” Storing the output data (e.g. Z and Z-Bar) to at least of nearest distance table and/or crossbar array and performing this operation for each layer (e.g. Imani’s θ) teaches “writing the output data to one of a plurality of different second database tables that respectively correspond to the layers.” 

repeat the dividing, executing, combining, applying and writing for all layers of the trained neural network (Imani c.f. Figure 7. Note (c ) which shows that Z and Z-Bar (e.g. outputs of the result of the application of the activation function) are stored in a nearest distance table and/or crossbar memory. Pg. 5 Col. 2 “Inputs: The input of each layer is determined by is preceding layer, hence the inputs of all layers depend on the raw data given to the network; therefore, execute the feed-forward procedure with the training dataset to form θ for each DNN layer, then apply k-means on this θ to find the corresponding codebook…” The examiner further notes the above citations to the “dividing, executing combining, applying, and writing”. Because Imani performs the above operations for each layer within a DNN, Imani teaches “repeating the dividing, executing, combining, applying and writing for all layers of the trained neural network”.).

With respect to Claim 18, Imani teaches before the other steps of Claim 17, programmatically receiving the input data from an application program (Imani Figure 4 See “Training” and “Training Dataset”. Training a neural network using a received training dataset teaches “programmatically receiving the input data from an application program.” Pg. 5 Col. 2 “The input of each layer is determined by its preceding layer, hence, the inputs of all layers depend on the raw data given to the network…”). 
After the steps of Claim 17, programmatically providing the output data to the application program (Imani Figure 4. Note that after the output (e.g. after the steps of Claim 1) the “retrain weights” are sent back (e.g. provided) to the trained DNN. Providing the retrained weights to the already trained DNN teaches “After the steps of Claim 1, programmatically providing the output data to the application program”.).

With respect to Claim 20, Imani teaches wherein the executable code which when executed by the processors, further causes the processors to execute each of the transformation pieces in parallel (Pg. 7 Cols. 1-2 “RNA Weight accumulation [e.g. transformation pieces]” “Since all the weights and inputs are passed to the RNA block as encoded values, we can directly fetch the multiplication results from the crossbar memory…Our design replaces each incoming edge of the neuron with one of the pre-computed multiplication values. As w x u is usually smaller than the number of incoming edges to the neuron, we do not need to really accumulate 1024 numbers together. Instead, using counter blocks, we record the number of times that each pre-stored value repeats. Finally, the pre-stored values are added together based on the number of times that each value occurs…(1) parallel counting…It would be beneficial to take in multiple inputs at a time a increment counters in parallel…[Column 2] (2) In-Memory Addition: We break down the addition operation into a series of NOR operations, which each NOR operation in the crossbar memory is executed with a latency of 1 cycle…This in-memory implementation can add multiple numbers in parallel…” Fetching the multiplication values using a parallel counter and performing the addition in parallel teaches “executing each of the transformation pieces in parallel”.).

With respect to Claim 21, Imani teaches wherein combining the computed pieces and applying the activation function to generate a set of output data comprises: evaluating a first layer based on the input data; for each subsequent layer of one or more subsequent layers, evaluating the subsequent layer based on the output data that was generated by one or more previous layers (Imani Pg. 5 Col. 2 “Inputs: The input of each layer is determined by its preceding layer, hence, the inputs of all layers depend on the raw data given to the network; therefore we execute the feed-forward procedure with the training dataset to form θ for each DNN layer, the apply k-means on this θ to find the corresponding codebook.” Further see Figure 7.). 

.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 and 4-5 is/are rejected under 35 U.S.C. 103 as being anticipated by Imani et al (“RAPIDNN: In-Memory Deep Neural Network Acceleration Framework”, NPL 2018) in view of Haridas, Harisankar (“Deep Neural Network implemented in pure SQL over BigQuery”, NPL 2018, hereinafter “Haridas”)

A method implemented by one or more computer systems, server devices, or client devices, the method for efficient execution of a trained neural network using a database system, the trained neural network comprising a plurality of layers each comprising weight values and bias values and programmed at each of the layers to execute an affine transformation of an activation function and input data, the method comprising (Imani Pg. 3 Cols 1-2. Col. 1 “The role of the DNN [Deep Neural Network] composer is to convert each neural network operation to a table that can be stored the accelerator memory blocks which process all neural network computations inside memory. The entries of these tables are operands (inputs) and outputs of pertinent operations, e.g. multiplication and activation functions, that are employed to construct the neural network…A DNN model consists of multiple layers which have multiple neurons. The layers are stacked on top of each other in a hierarchical formation, that is, the output of each layer is forwarded to the next layer. The outputs of the last layer are used for inference….” Col. 2 “Figure 2a depicts one neuron which computes its output in two steps: (i) weighted sum and (ii) activation function computation. The neuron takes a vector neuron values from the preceding layer...then computes its output as follows             
                φ
                
                    
                        ∑
                        
                            i
                            =
                            1
                        
                        
                            n
                        
                    
                    
                        
                            
                                W
                            
                            
                                i
                            
                        
                        
                            
                                X
                            
                            
                                i
                            
                        
                        +
                        b
                    
                
            
        , where Wi and Xi correspond to a weight and an input respectively, b is a bias parameters, and             
                φ
                (
                ∙
                )
            
         is a nonlinear activation function…” The examiner notes that the weighted sum operation teaches “…an affine transformation of activation function and input data…”). 

for a particular layer of the trained neural network, dividing the affine transformation into a plurality of transformation pieces… (Imani Pg. 3 Col. 2 “In the RAPIDNN framework, we interpret the computations of a neuron to a series of operations…There are two basic operations required for weighted accumulation [i.e. affine transformation]: multiplication and addition. Here we considered the multiplication operation…Consider the two operands of a multiplication, a and b, where each operand belongs to a finite set…If we could store all pairwise multiplications…in an array beforehand, we could fetch the correct results from the array instead of performing actual multiplication using CMOS logics…” Additionally, the examiner notes Figure 7 (a). Note in the weighted accumulation, the crossbar array stores each input-weight multiplication in a separate entry. Storing each input-weight multiplication and bias in separate entries in an array teaches “for a particular layer of the trained neural network, dividing the affine transformation into a plurality of transformation pieces”.). 

executing each of the […] transformation pieces to result in computed pieces and writing the computed pieces to a first database table (Imani Pg. 3 Col. 2 “In the RAPIDNN framework, we interpret the computations of a neuron to a series of operations…There are two basic operations required for weighted accumulation [i.e. affine transformation]: multiplication and addition. Here we considered the multiplication operation…Consider the two operands of a multiplication, a and b, where each operand belongs to a finite set…If we could store all pairwise multiplications…in an array beforehand, we could fetch the correct results from the array instead of performing actual multiplication using CMOS logics…” Additionally, the examiner notes Figure 7 (a). Note in the weighted accumulation, the crossbar array stores each input-weight multiplication and bias in a separate entry. This storage of a particular weighted accumulation (i.e. transformation piece) teaches “executing each of the transformation pieces to result in computed pieces and writing the computed pieces to a first database table”. The examiner further notes Figure 3(a) and 3(b) which show the multiplication (e.g. “transformation piece”) being multiplied (e.g. “executing”) and being stored in an output table (e.g. “writing the computed pieces to a first database table”).).
using one or more database queries, combining the computed pieces and applying the activation function to generate a set of output data (Imani c.f. Figure 7. Specifically, c.f. Figure 7(b) and/or 7(c). As can be observed after the input-weight multiplication is computed and the bias is added (see In-Memory Addition), the output of In-Memory Addition (i.e. the computed pieces) are sent to the activation function which is then applied. Further see Pg. 4 Col. 2 “In our design, we approximately model an activation function using a small lookup table. Using this approach, we can represent any activation function…A lookup table stores multiple (y,z) cooridinates of the activation function. For a given input value, (i.e. the output of the weight accumulation Y), the table identifies a stored coordinate whose value is closest to the input, and generates the corresponding output z…” Pg. 8 Col. 1 “Figure 8 shows the structure of our NDCAM design. Before the search operation, the input data is stored in the buffer…” See also figure 2. Note how the output (Z and/or Z-Bar) is obtained by using a lookup table. The examiner notes that applying an activation function, by use of a lookup table (e.g. one or more database queries), to a computed weighted accumulation (i.e. computed piece) and obtain an output as a result teaches “using one or more database queries, combining the computed pieces and applying the activation function to generate a set of output data”.).
writing the output data to one of a plurality of different second database tables that respectively correspond to the layers (Imani c.f. Figure 7. Note (c ) which shows that Z and Z-Bar (e.g. outputs of the result of the application of the activation function) are stored in a nearest distance table and/or crossbar memory. Pg. 5 Col. 2 “Inputs: The input of each layer is determined by is preceding layer, hence the inputs of all layers depend on the raw data given to the network; therefore, execute the feed-forward procedure with the training dataset to form θ for each DNN layer, then apply k-means on this θ to find the corresponding codebook…” Storing the output data (e.g. Z and Z-Bar) to at least of nearest distance table and/or crossbar array and performing this operation for each layer (e.g. Imani’s θ) teaches “writing the output data to one of a plurality of different second database tables that respectively correspond to the layers.” 
repeating the dividing, executing, combining, applying and writing for all layers of the trained neural network (Imani c.f. Figure 7. Note (c ) which shows that Z and Z-Bar (e.g. outputs of the result of the application of the activation function) are stored in a nearest distance table and/or crossbar memory. Pg. 5 Col. 2 “Inputs: The input of each layer is determined by is preceding layer, hence the inputs of all layers depend on the raw data given to the network; therefore, execute the feed-forward procedure with the training dataset to form θ for each DNN layer, then apply k-means on this θ to find the corresponding codebook…” The examiner further notes the above citations to the “dividing, executing combining, applying, and writing”. Because Imani performs the above operations for each layer within a DNN, Imani teaches “repeating the dividing, executing, combining, applying and writing for all layers of the trained neural network”.).
Imani, however, does not appear to explicitly disclose: 
Wherein one or more affine transformation queries is generated for each transformation piece…one or more affine transformation queries for each of the transformation pieces

Haridas, however, teaches wherein one or more affine transformation queries is generated for each transformation piece…one or more affine transformation queries for each of the transformation pieces (Haridas Pg. 4 “As mentioned earlier, we’ll implement the entire training as a single SQL query. The query will return the values of the parameters after the training is completed. As you might have guessed, this will be a heavily nested query. We’ll do step-by-step construction to prepare this query. We’ll start with the innermost sub-query and then we’ll add the nested outer layers one by one…Next, we’ll compute the hidden layer. We’ll denote the hidden layer with a D having elements d0 and d1. We’ll need to perform the matrix operation: D = np.maximum(0, np.dot(X,W) +B) where x denotes the input vector (elements x1 and x2). This matrix operation involves first multiplying x with the weights in W and then adding the bias vector B. Then the result is passed through the non-linear ReLu activation function which just sets the negative values to 0. The equivalent query in SQL is: 
SELECT *,

       (CASE

            WHEN ((x1*w_00 + x2*w_10) + b_0) > 0.0 THEN ((x1*w_00 + x2*w_10) + b_0)

            ELSE 0.0

        END) AS d0,

       (CASE

            WHEN ((x1*w_01 + x2*w_11) + b_0) > 0.0 THEN ((x1*w_01 + x2*w_11) + b_1)

            ELSE 0.0

        END) AS d1

FROM {inner subquery}




--to clarify: generating an SQL query to run the matrix multiplications of a respective layer of a neural network teaches “wherein one or more affine transformations queries is generated for each transformation piece”. 
Additionally, note the SQL query that is executed. Pg. 5 “…The above query adds two new columns d0 and d1 to the results of the previous inner sub-query. The output of the above query is shown below…”).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the dividing of affine transformations into pieces and storage of those pieces in a database as taught by Imani modified with the SQL queries of affine transformations on BigQuery as taught by Haridas because this would allow for a quick and efficient training and execution of the neural network by using distributed machine learning; thus improving the efficiency of neural networks (Haridas bottom of Pg.1 into Pg. 2)

With respect to Claim 2, the combination of Imani and Haridas teaches before the other steps of Claim 1, programmatically receiving the input data from an application program (Imani Figure 4 See “Training” and “Training Dataset”. Training a neural network using a received training dataset teaches “programmatically receiving the input data from an application program.” Pg. 5 Col. 2 “The input of each layer is determined by its preceding layer, hence, the inputs of all layers depend on the raw data given to the network…”). 
After the steps of Claim 1, programmatically providing the output data to the application program (Imani Figure 4. Note that after the output (e.g. after the steps of Claim 1) the “retrain weights” are sent back (e.g. provided) to the trained DNN. Providing the retrained weights to the already trained DNN teaches “After the steps of Claim 1, programmatically providing the output data to the application program”.).

With respect to Claim 4, the combination of Imani and Haridas teaches executing each of the transformation pieces in parallel (Pg. 7 Cols. 1-2 “RNA Weight accumulation [e.g. transformation pieces]” “Since all the weights and inputs are passed to the RNA block as encoded values, we can directly fetch the multiplication results from the crossbar memory…Our design replaces each incoming edge of the neuron with one of the pre-computed multiplication values. As w x u is usually smaller than the number of incoming edges to the neuron, we do not need to really accumulate 1024 numbers together. Instead, using counter blocks, we record the number of times that each pre-stored value repeats. Finally, the pre-stored values are added together based on the number of times that each value occurs…(1) parallel counting…It would be beneficial to take in multiple inputs at a time a increment counters in parallel…[Column 2] (2) In-Memory Addition: We break down the addition operation into a series of NOR operations, which each NOR operation in the crossbar memory is executed with a latency of 1 cycle…This in-memory implementation can add multiple numbers in parallel…” Fetching the multiplication values using a parallel counter and performing the addition in parallel teaches “executing each of the transformation pieces in parallel”.).

With respect to Claim 5, the combination of Imani and Haridas teaches wherein combining the computed pieces and applying the activation function to generate a set of output data comprises: evaluating a first layer based on the input data; for each subsequent layer of one or more subsequent layers, evaluating the subsequent layer based on the output data that was generated by one or more previous layers (Imani Pg. 5 Col. 2 “Inputs: The input of each layer is determined by its preceding layer, hence, the inputs of all layers depend on the raw data given to the network; therefore we execute the feed-forward procedure with the training dataset to form θ for each DNN layer, the apply k-means on this θ to find the corresponding codebook.” Further see Figure 7.). 


Claims 3, 8, 13, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imani et al (“RAPIDNN: In-Memory Deep Neural Network Acceleration Framework”, NPL 2018) in view of Haridas, Harisankar (“Deep Neural Network implemented in pure SQL over BigQuery”, NPL 2018, hereinafter “Haridas”) in view of Carlile et al. (“Columnar Database Techniques for Creating AI Features”, NPL 2017). 
With respect to Claim 3, Imani teaches all of the limitations of Claim 1 as discussed above. 
Imani, however, does not appear to explicitly disclose: 
Wherein the database is a columnar data store

Carlile, however, teaches wherein the database is a columnar data store (Carlile see Title. Pg. 7 Col. 1 “Columnar Database and AI architecture” “We propose an optimized full-stack architecture encompassing a columnar database and AI analytics…When we use the term columnar database we are referring to both the Columnar RDBMS [Relational DataBase Management System] and Columnar NoSQL. The database should manage and store all data, metadata, featurization methods, and information around every analysis…We expect data sources to contain a wide variety of data, metadata, hyperparameters, and etcetera about all aspects of AI. Examples of information stored and managed by the columnar database include, but are not limited to:…weights and biases from previous deep learning neural networks to facilitate transfer learning.” The examiner notes that a columnar database for storing “…all aspects of AI” which includes the weights and biases of trained neural networks teaches “wherein the database is a columnar data store”.)
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the in-memory computations as taught by Imani and Haridas modified with the storage of AI parameters (e.g. weights, bias, etc.) in a columnar data store as taught by Carlile because using a columnar data store allows the database to “…access only the data it needs to perform a query without having to access the unneeded data in the rest of the row. Query performance is often dramatically faster…” (Carlile Pg. 3 Col. 1). 


Claims 8, 13, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imani et al (“RAPIDNN: In-Memory Deep Neural Network Acceleration Framework”, NPL 2018) in view of Carlile et al. (“Columnar Database Techniques for Creating AI Features”, NPL 2017). 
With respect to Claim 8, Imani teaches all of the limitations of Claim 6 as described above. 
Imani, however, does not appear to explicitly disclose: 
Wherein the database is a columnar data store
 Carlile teaches wherein the database is a columnar data store (Carlile see Title. Pg. 7 Col. 1 “Columnar Database and AI architecture” “We propose an optimized full-stack architecture encompassing a columnar database and AI analytics…When we use the term columnar database we are referring to both the Columnar RDBMS [Relational DataBase Management System] and Columnar NoSQL. The database should manage and store all data, metadata, featurization methods, and information around every analysis…We expect data sources to contain a wide variety of data, metadata, hyperparameters, and etcetera about all aspects of AI. Examples of information stored and managed by the columnar database include, but are not limited to:…weights and biases from previous deep learning neural networks to facilitate transfer learning.” The examiner notes that a columnar database for storing “…all aspects of AI” which includes the weights and biases of trained neural networks teaches “wherein the database is a columnar data store”.)

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the in-memory computations as taught by Imani modified with the storage of AI parameters (e.g. weights, bias, etc.) in a columnar data store as taught by Carlile because using a columnar data store allows the database to “…access only the data it needs to perform a query without having to access the unneeded data in the rest of the row. Query performance is often dramatically faster…” (Carlile Pg. 3 Col. 1). 

With respect to Claim 13, the combination of Imani and Carlile teaches wherein the database is a columnar data store (Carlile see Title. Pg. 7 Col. 1 “Columnar Database and AI architecture” “We propose an optimized full-stack architecture encompassing a columnar database and AI analytics…When we use the term columnar database we are referring to both the Columnar RDBMS [Relational DataBase Management System] and Columnar NoSQL. The database should manage and store all data, metadata, featurization methods, and information around every analysis…We expect data sources to contain a wide variety of data, metadata, hyperparameters, and etcetera about all aspects of AI. Examples of information stored and managed by the columnar database include, but are not limited to:…weights and biases from previous deep learning neural networks to facilitate transfer learning.” The examiner notes that a columnar database for storing “…all aspects of AI” which includes the weights and biases of trained neural networks teaches “wherein the database is a columnar data store”.)

With respect to Claim 19, the combination of Imani and Carlile teaches wherein the database is a columnar data store (Carlile see Title. Pg. 7 Col. 1 “Columnar Database and AI architecture” “We propose an optimized full-stack architecture encompassing a columnar database and AI analytics…When we use the term columnar database we are referring to both the Columnar RDBMS [Relational DataBase Management System] and Columnar NoSQL. The database should manage and store all data, metadata, featurization methods, and information around every analysis…We expect data sources to contain a wide variety of data, metadata, hyperparameters, and etcetera about all aspects of AI. Examples of information stored and managed by the columnar database include, but are not limited to:…weights and biases from previous deep learning neural networks to facilitate transfer learning.” The examiner notes that a columnar database for storing “…all aspects of AI” which includes the weights and biases of trained neural networks teaches “wherein the database is a columnar data store”.)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEN TAMULONIS whose telephone number is (571)272-0934. The examiner can normally be reached 7:30AM-5:30PM MON-FRI EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on (571)-272-9767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FEN CHRISTOPHER TAMULONIS/Examiner, Art Unit 2126                                                                                                                                                                                                        
/VIKER A LAMARDO/Primary Examiner, Art Unit 2126